1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
16
     JACQUELINE STEINMETZ,                      Case No.: 2:19-cv-00067-APG-GWF
17

18
                    Plaintiffs,                 JOINT MOTION TO EXTEND TIME FOR
19                                              PLAINTIFF TO RESPOND TO MOTION
20   vs.                                        TO DISMISS AMENDED COMPLAINT

21   AMERICAN HONDA FINANCE; CHASE       [FIRST REQUEST]
     CARD; EQUIFAX INFORMATION
22
     SERVICES, LLC; EXPERIAN
23   INFORMATION SOLUTIONS, INC.;
     INNOVIS DATA SOLUTIONS, INC.; TRANS
24   UNION LLC; and SELECT PORTFOLIO
     SERVICING, LLC,
25
                    Defendants.
26

27

28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS AMENDED
     COMPLAINT [FIRST REQUEST] - 1
1           Plaintiff Jacqueline Steinmetz (“Plaintiff”) and Defendant American Honda Finance
2
     (“AHF”) (collectively, the “Parties”), by and through their counsel of record, hereby move jointly
3
     to extend Plaintiff’s deadline to file a Response to AHF’s Motion to Dismiss Amended Complaint
4
     (21) twenty-one days:
5

6           1.      On January 10, 2019, Plaintiffs filed a Complaint [ECF Dkt. 1].

7           2.      On February 25, 2019, Experian filed a Motion to Dismiss the Complaint [ECF
8
     Dkt.14].
9
            3.      On March 11, 2019, Plaintiffs filed an Amended Complaint [ECF Dkt. 28].
10
            4.      On April 3, 2019 AHF filed a Motion to Dismiss the Amended Complaint [ECF
11

12   Dkt. 47].

13          5.      Plaintiff’s Response is due April 17, 2019.
14
            6.      Plaintiff and AHF have agreed to extend Plaintiff’s response twenty-one days in
15
     order to allow Plaintiffs’ counsel to contact the clients to address AHF’S pending motion to dismiss
16
     and obtain approval to file the response. As a result, both Plaintiff and AHF hereby request this
17

18   Court to further extend the date for Plaintiff to respond to AHF’s Motion to Dismiss Amended

19   Complaint until May 8, 2019. This stipulation is made in good faith, is not interposed for delay,
20
     and is not filed for an improper purpose.
21

22

23

24

25

26

27
     //
28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS AMENDED
     COMPLAINT [FIRST REQUEST] - 2
1          IT IS SO STIPULATED.
2
           Dated April 15, 2019.
3

4    KNEPPER & CLARK LLC                           WILSON ELSER MOSKOWITZ EDELMAN &
                                                   DICKER LLP
5
     /s/ Miles N. Clark                            /s/ Chad C. Butterfield
6
     Matthew I. Knepper, Esq.                      Chad C. Butterfield, Esq.
7    Nevada Bar No. 12796                          Nevada Bar No. 10532
     Miles N. Clark, Esq.                          300 South Fourth St., 11th Floor
8    Nevada Bar No. 13848                          Las Vegas, NV 89101
9    10040 W. Cheyenne Ave., Suite 170-109         Email: chad.butterfield@wilsonelser.com
     Las Vegas, NV 89129
10   Email: matthew.knepper@knepperclark.com       Counsel for Defendant
     Email: miles.clark@knepperclark.com           American Honda Finance
11

12   HAINES & KRIEGER LLC
     David H. Krieger, Esq.
13   Nevada Bar No. 9086
     8985 S. Eastern Avenue, Suite 350
14   Henderson, NV 89123
15   Email: dkrieger@hainesandkrieger.com

16   Counsel for Plaintiff

17                                                    Steinmetz v. American Honda Finance et al
                                                                      2:19-cv-00067-APG-GWF
18

19                             ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
20                  MOTION TO DISMISS AMENDED COMPLAINT
21

22         IT IS SO ORDERED.

23                                 ________________________________________
                                   UNITED STATES DISTRICT JUDGE
24
                                       Dated: April 16, 2019.
25                                                    Dated: ______________

26

27

28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS AMENDED
     COMPLAINT [FIRST REQUEST] - 3
